DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 3/4/2022, Applicant amended claims 21, 31, 38, and cancelled claims 1-20, 23, 32, and 39.  This amendment is acknowledged.  Claims 21-22, 24-31, 33-38, and 40 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradfield US Pat. No. 2,713,859.
Bradfield teaches:
In Reference to Claim 21
A magazine for an air gun (linear magazine 31 for air gun 1, Fig. 1-4), the magazine comprising: 
a plurality of laterally spaced holes extending through the magazine (plurality of laterally spaced projectile holding openings 32 extend along the length of bar 31, Fig. 2, 4), each hole configured to contain and function as a chamber for a projectile (33) such that the projectile can be propelled out of the chamber in which it is contained and through a 
wherein the magazine has no seals at either of an entrance or an exit of each chamber (no seals are shown in Fig. 1-4 or discussed in the specification on the magazine body 31).  
In Reference to Claim 22
The magazine of claim 21, wherein the chamber is aligned with the barrel bore such that the projectile contained therein is in a position to be propelled out of the chamber by the gas when a longitudinal axis of the chamber aligns with a longitudinal axis of the barrel bore (Fig. 2, 4, Col. 2, lines 35-50).  
In Reference to Claim 29
The magazine of claim 21, wherein the magazine translates perpendicular to the barrel bore to advance to the next projectile (magazine 31 moves laterally perpendicular to the bore 1, Fig. 1-4, as shown by the arrow in Fig. 3-4).  
In Reference to Claim 31
A magazine for an air gun (linear magazine 31 for air gun 1, Fig. 1-4), the magazine comprising: 
a plurality of laterally spaced chambers extending through the magazine (plurality of laterally spaced projectile holding openings 32 extend along the length of bar 31, Fig. 2, 4); 
wherein each chamber (32) is configured to contain a projectile (33) therein such that each projectile can be propelled out of the chamber in which it is contained and through a barrel bore (1) of the air gun when the chamber is aligned with the barrel bore and pressurized by a gas provided by the air gun into the chamber (gas provided to the chamber 32 via passage 27 from gas cylinder 12 to fire the loaded projectile 33 in aligned chamber 32 out of the barrel bore 1, Fig. 2, 4, Col. 2, lines 35-50); and 
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious.
In Reference to Claim 38
Bradfield teaches:
A magazine for an air gun (linear magazine 31 for air gun 1, Fig. 1-4), the magazine comprising: 
a magazine body having a front face, a rear face, and a plurality of laterally spaced chambers extending through the magazine body from the front face to the rear face (plurality of laterally spaced projectile holding openings 32 extend along the length of bar 31 from a front face to a rear face, Fig. 2, 4), each chamber configured to contain a large caliber projectile therein (projectiles 33 have an inherent caliber, which is large relative to a smaller projectile (loose pellets, sand, etc.)); 
wherein the magazine is configured to be pressurized by a gas provided by the air gun when the magazine is properly loaded in the air gun and the chamber in which the projectile is contained is aligned with a barrel bore such that the gas propels the projectile out of the chamber and through the barrel bore (pressurized gas is provided to the 
wherein no seals are attached to either the front face or the rear face of the magazine (no seals are shown in Fig. 1-4 or discussed in the specification on the magazine body 31).  
Further, even if Bradfield is silent to the exact caliber of projectile used, it would have been obvious to one having ordinary skill in the art to have formed the device capable of housing large caliber projectiles as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  In this case, the particular caliber used is a result effective variable that one of ordinary skill would find an obvious change from the cited prior art.  
In Reference to Claim 37
Bradfield teaches:
The magazine of claim 31, wherein the air gun is a large caliber air gun and the projectile has the same caliber as the air gun.  (projectiles 33 have an inherent caliber, which is large relative to a smaller projectile (loose pellets, sand, etc.))
Further, even if Bradfield is silent to the exact caliber of projectile used, it would have been obvious to one having ordinary skill in the art to have formed the device capable of housing large caliber projectiles as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  In this case, the particular caliber used is a result effective variable that one of ordinary skill would find an obvious change from the cited prior art.  
Claims 24-27, 33-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield as applied to claim 21/31/38 above and further in view of Maggiore US Pat. No. 9,664,475.
In Reference to Claim 24-27 
Bradfield teaches:
The magazine of claim 21 as rejected above.  
Bradfield fails to teach

Maggiore teaches:
A magazine for an air gun (magazine 10 for gas powered air gun 14, Fig. 8-9), the magazine comprising: 
a magazine body (18) having a front face (30), a rear face (26), and a plurality of laterally spaced chambers extending through the magazine body from the front face to the rear face (34), each chamber configured to contain a large caliber projectile therein (the projectiles 62 are larger in caliber relative a smaller projectile (a single pellet of a plurality of pellets, etc.) and match the size of the air gun for optimal firing, Fig. 3-4, 8-9); 
wherein the magazine is configured to be pressurized by a gas provided by the air gun when the magazine is properly loaded in the air gun and the chamber in which the projectile is contained is aligned with a barrel bore such that the gas propels the projectile out of the chamber and through the barrel bore (protruding seal 70 at the end of the rear end of the barrel engages the forward face of the magazine 30 frangible seal 58 to prevent air from escaping outside the gun during use until the gun is fired and the projectile 62 is propelled through the forward face of the magazine and through the barrel by the pressurized gas provided by the air gun (Col. 6 lines 21-39, Col. 7 lines 16-44), Fig. 8-9), 
the front face of the magazine is configured to engage a first seal of the air gun and prevent the gas from escaping the air gun where the magazine interfaces with a barrel of the air gun (protruding seal 70 at the end of the rear end of the barrel engages the forward face of the magazine 30 frangible seal 58 to prevent air from escaping outside the gun during use until the gun is fired and the projectile 62 is propelled through the forward face of the magazine and through the barrel by the pressurized gas provided by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradfield to have formed the forward and rear faces to have engaged seal members of the gun in order to prevent air from leaking during use and allow for the gas to be fully dedicated to launching the projectile during firing as taught by Maggiore (Col. 6 lines 21-39, Col. 7 lines 16-44).
In Reference to Claims 33-35
Bradfield teaches:
The magazine of claim 31 as rejected above.  
Bradfield fails to teach
The front face of the magazine is configured to engage a first barrel seal of the air gun and prevent the gas from escaping the air gun where the magazine interfaces with a barrel of the air gun; and the rear face of the magazine is configured to engage a second air output orifice seal of the air gun and prevent the gas from escaping the air gun where the magazine interfaces with an air output orifice of the air gun.
Maggiore teaches:
A magazine for an air gun (magazine 10 for gas powered air gun 14, Fig. 8-9), the magazine comprising: 
a magazine body (18) having a front face (30), a rear face (26), and a plurality of laterally spaced chambers extending through the magazine body from the front face to the rear face (34), each chamber configured to contain a large caliber projectile therein (the projectiles 62 are larger in caliber relative a smaller projectile (a single pellet of a plurality of pellets, etc.) and match the size of the air gun for optimal firing, Fig. 3-4, 8-9); 

the front face of the magazine is configured to engage a first seal of the air gun and prevent the gas from escaping the air gun where the magazine interfaces with a barrel of the air gun (protruding seal 70 at the end of the rear end of the barrel engages the forward face of the magazine 30 frangible seal 58 to prevent air from escaping outside the gun during use until the gun is fired and the projectile 62 is propelled through the forward face of the magazine and through the barrel by the pressurized gas provided by the air gun (Col. 6 lines 21-39, Col. 7 lines 16-44), Fig. 8-9); and the rear face of the magazine is configured to engage a second seal of the air gun and prevent the gas from escaping the air gun where the magazine interfaces with an air output orifice of the air gun (rear seal 54 between the rear face 26 of the magazine and the air supply outlet creates an air seal between the rear face of the magazine and an air supply outlet in the gun immediately adjacent the aligned chamber rear face, Col. 7 lines 16-44, Fig. 8-9).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradfield to have formed the forward and rear faces to have engaged seal members of the gun in order to prevent air from leaking during use and allow for the gas to be fully dedicated to launching the projectile during firing as taught by Maggiore (Col. 6 lines 21-39, Col. 7 lines 16-44).
In Reference to Claim 40
Bradfield teaches:

Bradfield fails to teach
the front face of the magazine is configured to engage a first seal of the air gun and prevent the gas from escaping the air gun where the magazine interfaces with a barrel of the air gun; and the rear face of the magazine is configured to engage a second seal of the air gun and prevent the gas from escaping the air gun where the magazine interfaces with an air output orifice of the air gun.
Maggiore teaches:
A magazine for an air gun (magazine 10 for gas powered air gun 14, Fig. 8-9), the magazine comprising: 
a magazine body (18) having a front face (30), a rear face (26), and a plurality of laterally spaced chambers extending through the magazine body from the front face to the rear face (34), each chamber configured to contain a large caliber projectile therein (the projectiles 62 are larger in caliber relative a smaller projectile (a single pellet of a plurality of pellets, etc.) and match the size of the air gun for optimal firing, Fig. 3-4, 8-9); 
wherein the magazine is configured to be pressurized by a gas provided by the air gun when the magazine is properly loaded in the air gun and the chamber in which the projectile is contained is aligned with a barrel bore such that the gas propels the projectile out of the chamber and through the barrel bore (protruding seal 70 at the end of the rear end of the barrel engages the forward face of the magazine 30 frangible seal 58 to prevent air from escaping outside the gun during use until the gun is fired and the projectile 62 is propelled through the forward face of the magazine and through the barrel by the pressurized gas provided by the air gun (Col. 6 lines 21-39, Col. 7 lines 16-44), Fig. 8-9), 
the front face of the magazine is configured to engage a first seal of the air gun and prevent the gas from escaping the air gun where the magazine interfaces with a barrel of the air gun (protruding seal 70 at the end of the rear end of the barrel engages the forward face of the magazine 30 frangible seal 58 to prevent air from escaping outside 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bradfield to have formed the forward and rear faces to have engaged seal members of the gun in order to prevent air from leaking during use and allow for the gas to be fully dedicated to launching the projectile during firing as taught by Maggiore (Col. 6 lines 21-39, Col. 7 lines 16-44).
Claims 28, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield as applied to claim 21/31 above and further in view of Fischer Us Pat. No. 4,004,566.
In Reference to Claims 28, 30, and 36
Bradfield teaches:
The magazine of claim 21/31 as rejected above.
Bradfield fails to teach:
The chamber being configured to withstand pressurization of at least 3,000 psi, 6,000 psi, or configured to contain a projectile of at least .30 caliber. 
Further, Fischer teaches:
A similar linear magazine (15) for an air gun (10) having a plurality of chambers (27) for housing projectiles (28), wherein an air supply seal (29) is placed between the air supply and the rear of the magazine to ensure the air is sent through the chamber during use (Fig. 1-9), wherein the gun is generally used with 25 caliber projectiles and use 1,500 psi to launch the projectiles, Col. 7 lines 23-37).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  In this case the particular psi or caliber used is a result effective variable that one of ordinary skill would find an obvious change from the cited prior art.  Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 3/4/2022, with respect to the rejection(s) of claim(s) 21, 31, and 38 under 102 (Maggiore) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bradfield.
Discussion of Other Relevant Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  Further, examples of Fischer (4,004,565), Narus (7,694,620) and Cantrell (8,756,843) teach that a dovetail engaging means and guide slots along different portions of the magazine are well-known .
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711